 



Exhibit 10.2

          This instrument prepared by or under the supervision of
(and after recording should be returned to):    
 
       
Name:
  David S. Hall, Esq.    
Address:
  Thacher Proffitt & Wood LLP    
 
  Two World Financial Center    
 
  New York, New York 10281   (Space reserved for Clerk of Court)

MORTGAGE CONSOLIDATION
AND SPREADER AGREEMENT
     THIS MORTGAGE CONSOLIDATION AND SPREADER AGREEMENT (this “Agreement”) is
made as of October 10, 2006 by and between TARRAGON LUGANO LLC, a Delaware
limited liability company, BALLANTRAE TARRAGON LLC, a Florida limited liability
company, REFLECTION LAKES TARRAGON, LLC, a Florida limited liability company,
OMNI MONTERRA LLC, a Florida limited liability company, YBOR CITY TARRAGON, LLC,
a Delaware limited liability company, and MADISON AT PARK WEST TARRAGON, LLC, a
South Carolina limited liability company (each a “Borrower” and collectively the
“Borrowers”), having an address c/o 423 West 55th Street, 12th Fl., New York,
New York 10019, and BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation
(“Lender”), whose address is 200 Park Avenue, New York, New York 10166.
NOTICE TO RECORDER: This Agreement amends and renews five (5) previous Florida
mortgages identified in attached Exhibit B as the “Original Florida Mortgages”
and consolidates them into one singular mortgage instrument made by the
Borrowers party hereto, encumbering the five Florida properties identified
herein and therein and spreading the lien of the consolidated mortgage to
encumber a sixth mortgaged property located in the State of South Carolina. All
required Florida documentary stamp taxes and nonrecurring intangible personal
property taxes were previously paid upon recordation of the five Original
Florida Mortgages in the Public Records of the various Florida counties
identified in Exhibit B, in each case based on the respective principal amounts
of the original promissory notes respectively secured thereby. The aggregate
outstanding principal balance of the five Florida loans secured by the Original
Florida Mortgages prior to this amendment was $196,426,806, and in connection
with this amendment the Borrowers are paying down the aggregate outstanding
principal balance of the five Florida loans to $192,114,000.
As amended and consolidated by this Agreement, the Original Florida Mortgages
together: (i) encumber Florida real property located in various counties, having
an aggregate approximate value of $250,800,000, (ii) encumber real property
located in the State of South Carolina having an approximate value of
$35,600,000, and (iii) secure six separate loans in the aggregate principal
amount of $215,000,000, with five such loans being renewals of the five Florida
loans secured by the Original Florida Mortgages and the sixth loan being a
renewal of an existing loan to the owner of the South Carolina property.
Pursuant to Sections 201.08(5) and 199.133(2) of the Florida Statutes and
regulations promulgated thereunder, the amended and consolidated mortgages are
subject to additional Florida documentary stamp taxes and intangible taxes based
on the increase, if any, in the Florida tax base resulting from the application
of rules limiting the tax base when there is collateral in more than one state.
Pursuant to Rule 12B-4.053(31)(b) of the Florida Administrative Code, the tax
base for documentary stamp tax on a multi-state mortgage recorded in Florida
that pledges both property inside Florida and property outside Florida is the
percentage of the secured indebtedness which the value of the Florida mortgaged
property bears to the total value of all the security, wherever located. The
$250,800,000 value of the Florida mortgaged property represents 86.7219 percent
of the total value of all the collateral ($286,400,000), and said percentage of
the $215,000,000 aggregate principal amount of the loans is $186,452,051, which
when rounded up to the next $100 (i.e., to ($186,452,100) is the documentary
stamp tax base for the amended and consolidated mortgages. Pursuant to
Rule 12C-2.004(2)(b) of the Florida Administrative Code, the tax base for
nonrecurring intangible personal property taxes on the amended and consolidated
mortgages is also based on 86.7219 percent of the $215,000,000 aggregate
principal amount of the loans, or $186,452,051. Because the tax base for the
amended and consolidated mortgages is lower than the previous tax base on which
stamp taxes and intangible taxes were paid (i.e., the outstanding $192,114,000
principal balance secured by the Original Florida Mortgages and renewed hereby),
no additional stamp taxes or intangible taxes are payable with respect to this
Agreement or the amended and consolidated mortgages.

 



--------------------------------------------------------------------------------



 



W I T N E S S E T H:
     WHEREAS, Lender is the owner and holder of the five mortgages more
particularly described in attached Exhibit B (the “Original Florida Mortgages”)
and respectively recorded in the Public Records of Palm Beach County,
Hillsborough County, Lee County, and Seminole County, Florida, respectively made
by the following Borrowers: TARRAGON LUGANO LLC, a Delaware limited liability
company, BALLANTRAE TARRAGON LLC, a Florida limited liability company,
REFLECTION LAKES TARRAGON, LLC, a Florida limited liability company, OMNI
MONTERRA LLC, a Florida limited liability company, and YBOR CITY TARRAGON, LLC,
a Delaware limited liability company;
     WHEREAS, the Original Florida Mortgages respectively encumber the lands
more particularly described in Exhibit A-1 (Palm Beach County, Florida),
Exhibit A-2 (Seminole County, Florida), Exhibit A-3 (Lee County, Florida),
Exhibit A-4 (Lee County, Florida) and Exhibit A-5 (Hillsborough County,
Florida), and all improvements thereon, leases and rents thereof, and other
collateral pertaining thereto described in the Original Florida Mortgages
(collectively, the “Florida Property”), each to secure a loan from Lender to the
respective Borrower in the original principal amount set forth in attached
Exhibit B (the “Original Florida Loans”), each evidenced by one or more
promissory notes of even date with the respective Original Florida Mortgage in
said aggregate original principal amount made by the respective Borrower in
favor of Lender (the “Original Florida Notes”), and each governed by a Loan
Agreement of even date with the respective Original Florida Mortgage made by
Lender and the respective Borrower (the “Original Florida Loan Agreements,” and
together with the Original Florida Mortgages and the Original Florida Notes, the
“Original Florida Documents”);
     WHEREAS, Borrower MADISON AT PARK WEST TARRAGON, LLC, a South Carolina
limited liability company (“Madison”), is the owner of the lands more
particularly described in attached Exhibit A-6 (Charleston County, South
Carolina), and all improvements thereon, leases and rents thereof, and other
collateral pertaining thereto (the “South Carolina Property”), and Madison is
the Borrower of an existing loan from Lender in the original principal amount of
$23,400,000.00 (the “Original Madison Loan”) evidenced by a promissory note
dated November 8, 2005 in said original principal amount made by Madison in
favor of Lender (the “Original Madison Note”) and governed by a Loan Agreement
of even date therewith made by Lender and Madison (the “Original Madison Loan
Agreement”);
     WHEREAS, the Original Florida Loans and the Original Madison Loan are
referred to herein collectively as the “Original Loans,” the Original Florida
Notes and the Original Madison Note are referred to herein collectively as the
“Original Notes,” the Original Florida Loan Agreement and the Original Madison
Loan Agreement are referred to herein collectively as the “Original Loan
Agreements,” and the Original Florida Documents and the Original Madison Note
and the Original Madison Loan Agreement are referred to herein collectively as
the “Original Documents”; and
     WHEREAS, Lender is willing to extend the maturity date of the Original
Loans and to amend other terms of the Original Loans and the Original Documents
as requested by the Borrowers, provided that each Borrower (i) agrees to
consolidate the Original Florida Mortgages into one mortgage instrument
encumbering all of the Florida Property as security for all of said extended and
amended indebtedness, (ii) spreads the lien of said consolidated mortgage to

2



--------------------------------------------------------------------------------



 



encumber the South Carolina Property as security for all of said extended and
amended indebtedness, (iii) amends and restates the Original Florida Mortgages
as so consolidated and spread to contain terms and conditions acceptable to
Lender as provided hereinafter, including without limitation provisions
cross-defaulting said extended and amended indebtedness and
cross-collateralizing the same by all of the Florida Property and the South
Carolina Property, (iv) repays a portion of the principal balance outstanding
under its respective Original Loan so that the reduced aggregate principal
balance outstanding under all the Original Loans shall be $215,000,000,
(v) executes and delivers to Lender one or more renewal promissory notes
evidencing its respective Original Loan as so reduced, extended and amended, and
(vi) enters into an amendment of its respective Original Loan Agreement;
     NOW, THEREFORE, in consideration of the foregoing recitals and the sum of
TEN DOLLARS and other good and valuable consideration, Borrowers and Lender
agree that the foregoing recitals are true and correct and further agree as
follows:
1. DEFINITIONS
     In addition to the capitalized terms defined in the foregoing recitals and
set forth below, the capitalized terms used but not defined herein shall have
the respective meanings set forth in the Loan Agreement. The following
capitalized terms shall have the following respective meanings:
     (a) “Loans” means the Original Florida Loans and the Original Madison Loan,
each as extended and amended in connection with this Agreement, in the aggregate
principal amount of $215,000,000 and in the respective principal amounts set
forth in Section 2(a) below.
     (b) “Mortgage” means the Amended and Restated Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing of even date herewith
made by the Borrowers and Lender to amend further and to restate and supersede
in their entirety the Original Florida Mortgages as consolidated and amended
hereby.
     (c) “Notes” means the Amended and Restated Promissory Notes of even date
herewith executed in favor of Lender by each of the respective Borrowers
(together with all notes issued in full or partial replacements thereof, or in
substitution or exchange therefor, and all amendments thereto) to evidence the
renewal of the reduced principal balance outstanding under the respective
Original Notes previously made in favor of Lender by each of the Borrowers.
     (d) “Loan Agreements” means the Original Loan Agreements, each as amended
by an Amendment to Loan Agreement of even date herewith executed by Lender and
the respective Borrower to govern the separate Loan made by Lender to such
Borrower.
     (e) “Property” means the Florida Property and the South Carolina Property.
2. RENEWAL LOANS
     (a) By the execution and delivery of its respective Note or Notes to Lender
by each of the Borrowers, the outstanding principal balance of the Original Loan
owing under the Original Note or Original Notes made by such Borrower has been
renewed and the maturity thereof has

3



--------------------------------------------------------------------------------



 



been extended to the new maturity date set forth in the respective Loan
Agreement. The following Loans are and shall be evidenced by the respective
Notes made by the respective Borrowers of even date herewith, as set forth
below:

              Principal Amount of Notes and Borrower   Loans
Tarragon Lugano LLC
  $ 53,303,000  
 
       
Ballantrae Tarragon LLC
  $ 40,393,000  
 
       
Reflection Lakes Tarragon, LLC
  $ 50,076,000  
 
       
Omni Monterra LLC
  $ 41,200,000  
 
       
Ybor City Tarragon, LLC
  $ 7,142,000  
 
       
Madison at Park West Tarragon, LLC
  $ 22,886,000  
 
       
Aggregate Principal Amount:
  $ 215,000,000  

     (b) Each Loan shall bear interest as provided in the respective Note or
Notes and Loan Agreement, shall be governed by the respective Loan Agreement and
is secured by the Original Florida Mortgages (as consolidated and amended
hereby) and by any other security documents executed by any Borrower from time
to time in favor of Lender.
     (c) Each Borrower acknowledges and agrees that the aggregate principal
amount of its respective Note or Notes as set forth above represents the
principal balance outstanding under its respective Original Loan after giving
effect to the partial repayment required by Lender from such Borrower as a
condition to extending and amending the Original Loans, and that said principal
amount has been fully advanced to such Borrower.
     (d) Each of the Notes is being made solely by the same Borrower that
executed the respective Original Note renewed thereby. Each Borrower is and
shall be separately liable as a maker with respect to its Note or Notes only,
and no Borrower has assumed or shall be liable as a maker with respect to any of
the other Notes executed by any of the other Borrowers. Nothing contained in
this Agreement shall impair or otherwise adversely affect any guaranty of
payment made in favor of Lender by any Borrower from time to time.
     (e) The renewal of the Original Loans evidenced by this Agreement and by
the execution and delivery of the respective Notes is not a repayment or
novation of the Original Loans. Neither this Agreement nor the Mortgage shall
impair or otherwise adversely affect the priority of the liens and security
interests of any of the Original Florida Mortgages or any other security
instrument securing any of the Original Loans, all of which shall remain in full
force and effect as modified by this Agreement and by the Mortgage.
     (f) The Borrowers represent to Lender that: (i) the Notes evidencing the
renewal and refinancing of the respective outstanding principal amounts of the
Original Loans are exempt from Florida documentary stamp taxes as provided in
Section 201.09 of the Florida Statutes and

4



--------------------------------------------------------------------------------



 



exempt from Florida non-recurring intangible personal property taxes as provided
in Section 199.145(4) of the Florida Statutes; and (ii) this Agreement and the
amendment and consolidation of the Original Florida Mortgages as set forth in
this Agreement are exempt from said taxes for the reasons set forth in the
“Notice to Recorder” provision on the first page of this Agreement. The
Borrowers jointly and severally agree to indemnify, defend and hold Lender
harmless from any such stamp taxes or intangible taxes that may be imposed,
assessed or asserted by the State of Florida or any political subdivision
thereof against Lender on account of this Agreement, the Loans, the Notes, the
Mortgage or any other instrument or document executed, delivered or recorded in
connection herewith, together with any interest or penalties pertaining thereto
and any attorney’s fees or other expenses incurred by Lender in connection
therewith.
3. MORTGAGE CONSOLIDATION AGREEMENT
     Each Borrower party to this Agreement hereby agrees with Lender that all of
the Original Florida Mortgages are hereby modified and consolidated into one
singular mortgage instrument in favor of Lender encumbering all of the Florida
Property as security for all of the Loans, and each Borrower hereby ratifies and
confirms the lien of the consolidated Original Florida Mortgages with respect to
the portion of the Florida Property owned by such Borrower. The Florida Property
includes lands lying in two or more counties in the State of Florida, and this
Agreement has been executed in multiple counterparts so that separate original
counterparts can be recorded in each such county, but all of the counterparts
together and all of the Original Florida Mortgages as consolidated hereby shall
constitute one singular mortgage instrument encumbering all of the Florida
Property wherever located. In accordance with Section 702.04 of the Florida
Statutes, each Borrower agrees that at Lender’s option the Original Florida
Mortgages as consolidated hereby may be foreclosed in any one of said counties
as determined by Lender, and all foreclosure proceedings shall be had in that
county as if all the Florida Property lay therein, except that notice of the
foreclosure sale shall be published in every county wherein lies any of the
Florida Property to be sold. After final disposition of the foreclosure suit,
the clerk of the circuit court shall prepare and forward a certified copy of the
decree of foreclosure and sale and of the decree of confirmation of sale to the
clerk of the circuit court of every other county wherein lies any of the Florida
Property, to be recorded in the foreign judgment records of each such other
county, and the costs of such copies and of the record thereof shall be taxed as
costs in the foreclosure proceedings.
4. MORTGAGE SPREADER AGREEMENT
     As security for the Loans and subject to the terms and conditions set forth
in the Original Florida Mortgages as consolidated by this Agreement, Madison
hereby grants, bargains, sells, conveys, assigns, transfers, mortgages, pledges,
delivers, sets over, warrants and confirms to Lender, and grants Lender a
security interest in, and agrees that the lien of the Original Florida Mortgages
as so consolidated is hereby spread and extended to encumber with the same force
and effect as if originally set forth therein, all of Madison’s right, title and
interest in and to the South Carolina Property more particularly described in
Exhibit A-6 attached hereto, together with and all improvements thereon, leases
and rents thereof, and other collateral of the types described in the Original
Florida Mortgages and located on or pertaining to the South Carolina Property.
The South Carolina Property is located outside of the State of Florida, and
Madison shall record this Agreement or such other security documents as may be
required by applicable law in the appropriate filing or recording offices of the
county in which the South Carolina

5



--------------------------------------------------------------------------------



 



Property is be located, in order to perfect the lien and security interest
granted herein to Lender against the South Carolina Property as security for the
Loans.
5. CROSS-DEFAULT AND CROSS-COLLATERALIZATION
     (a) Each Borrower party to this Agreement hereby agrees with Lender that
any default or “Default” or “Event of Default” (i) occurring with respect to any
Loan made to any Borrower or (ii) occurring under the terms of any Note or Loan
Agreement executed by any Borrower or (iii) occurring under terms of the
Mortgage with respect to any Borrower or the respective Property owned by such
Borrower, shall, after giving effect to any applicable notice, grace or cure
provisions contained therein, also constitute a default, “Default” or “Event of
Default” respectively under all of the other Loans, under all of the other Notes
and Loan Agreements, and under the Mortgage with respect to all the Borrowers
and all the Property described in the Mortgage.
     (b) Each Borrower party to this Agreement hereby agrees with Lender that
all of the Property described in the Mortgage and any other collateral securing
any of the Loans shall stand as collateral security for all of the Loans, and
Lender may pursue any and all remedies available under applicable law against
any of the Property or other collateral in any order that Lender may determine
in its sole discretion for the payment of any of the Loans, each Borrower hereby
waiving any right to have any such Property or any other collateral marshalled
or applied to the payment of any obligations in any particular order.
6. AMENDMENT AND RESTATEMENT
     (a) In order to induce Lender to extend and amend the Original Loans and to
enter into this Agreement, the Loan Agreements and the other documents
pertaining to the Loans, each Borrower hereby agrees that such Borrower has no
claims, offsets or defenses against Lender or against enforcement of the terms
of the Original Documents against such Borrower, and each Borrower waives and
relinquishes any such claims, offsets or defenses whatsoever that such Borrower
may now have.
     (b) In addition to the modifications of the Original Florida Mortgages set
forth in this Agreement, Borrowers and Lender have concurrently herewith
executed and delivered multiple counterparts of a certain Amended and Restated
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
of even date herewith (the “Mortgage”) to amend further and restate the terms
and provisions of the Original Florida Mortgages (as consolidated and amended
hereby) in their entirety, and a counterpart of the Mortgage is to be recorded
immediately following this Agreement in the Public Records of each Florida
county in which this Agreement is recorded, whereupon the Mortgage shall
supersede and replace the terms and provisions of this Agreement and the
Original Florida Mortgages as so consolidated and amended hereby.
Notwithstanding that the terms and provisions of the Original Florida Mortgages
are being restated by the Mortgage, it is the intention of Borrowers and Lender
that the Mortgage shall not constitute a novation of the Original Florida
Mortgages but shall continue in full force and effect the lien and priority of
each of the Original Florida Mortgages (as consolidated, spread and amended
hereby) as security for the respective Original Loan identified therein (as
modified hereby) as well as additional cross-security for the other Loans.

6



--------------------------------------------------------------------------------



 



7. MISCELLANEOUS PROVISIONS
     7.1 Each Borrower hereby ratifies and confirms all of the terms, covenants,
conditions, warranties, representations and agreements contained in the Original
Documents, which shall remain in full force and effect as modified by this
Agreement, the Notes, the Loan Agreements and the Mortgage.
     7.2 In the event of any conflict between the terms of any Loan Agreement
and the terms of this Agreement, the terms of such Loan Agreement shall govern.
     7.3 All of the terms and provisions of this Agreement are and shall be
binding on, and shall inure to the benefit of, Borrowers and Lender and their
respective successors and assigns.
     7.4 Wherever used in this Agreement and unless the context otherwise
requires, words in the singular include the plural, words in the plural include
the singular, and pronouns of any gender include the other genders. Captions and
paragraph headings contained in this Agreement are for convenience only and
shall not affect its interpretation. All references in this Agreement to
Exhibits, sections, subsections, paragraphs and subparagraphs refer to the
respective subdivisions of this Agreement, unless such reference expressly
identifies another document. All references in this Agreement to sums expressed
in dollars or with the symbol “$” refer to the lawful currency of the United
States of America, unless such reference specifically identifies another
dollar-denominated currency.
     7.5 This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida.
     7.6 This Agreement consists of seven (7) numbered pages, plus unnumbered
signature pages and seven (7) Exhibits (“A-1” through “A-6” inclusive and “B”),
which are incorporated herein by this reference.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.
BORROWERS:
     WITNESS the due execution hereof as of the date first written above.

                  Signed, sealed and delivered in the presence of these
witnesses:            
 
                WITNESS:       REFLECTION LAKES TARRAGON, LLC, a
Florida limited liability company
 
                                  Print Name:       By:   Reflection Lakes
Manager, Inc., a Nevada corporation, its manager
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this
                     day of                     , 2006 by
                                        , the
                                         , of
                                        , a(n)
                                        , as [manager/managing member] of each
of REFLECTION LAKES TARRAGON, LLC, a Florida limited liability company, on
behalf of the companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:        
[NOTARIAL SEAL]
     
 
 
Print Name:    
 
      Notary Public, State of        
My commission expires:
         
 
   
 
               

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                  Signed, sealed and delivered in the presence of these
witnesses:            
 
                WITNESS:       MADISON AT PARK WEST TARRAGON, LLC,
a South Carolina limited liability company
 
                                  Print Name:       By:   Madison Tarragon
Manager, Inc., a Nevada corporation, its managing member
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this
                     day of                                          , 2006 by
                                     , the                               
           of                                         , a(n)
                                        , as [manager/managing member] of each
of MADISON AT PARK WEST TARRAGON, LLC, a South Carolina limited liability
company, on behalf of the companies. S/he is personally known to me or has
produced a                                          as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of  
 
   
My commission expires:
         
 
   
 
               

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                  Signed, sealed and delivered in the presence of these
witnesses:            
 
                WITNESS:       OMNI MONTERRA LLC, a Florida
limited liability company
 
                                  Print Name:       By:   Monterra Tarragon,
Inc., a Nevada corporation, its managing ,member
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this
                     day of                                          , 2006 by
                               , the                                          
of                                         , a(n)
                                        , as [manager/managing member] of each
of OMNI MONTERRA LLC, a Florida limited liability company, on behalf of the
companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                  Signed, sealed and delivered in the presence of these
witnesses:            
 
                WITNESS:       BALLANTRAE TARRAGON LLC, a Florida
limited liability company
 
                                  Print Name:       By:   Ballantrae Manager,
Inc., a Nevada corporation, its managing member
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Todd C. Minor                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this
                     day of                                          , 2006 by
                                     , the                                 
         of                     , a(n)                                         ,
as [manager/managing member] of each of BALLANTRAE TARRAGON LLC, a Florida
limited liability company, on behalf of the companies. S/he is personally known
to me or has produced a                                          as
identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                  Signed, sealed and delivered in the presence of these
witnesses:            
 
                WITNESS:       YBOR CITY TARRAGON, LLC, a Delaware
limited liability company
 
                                  Print Name:       By:   Tarragon South
Development Corp., a Nevada corporation, its managing member
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this
                     day of                                          , 2006 by
                                    , the                                     
     of                     , a(n)                                         , as
[manager/managing member] of each of YBOR CITY RARRAGON, LLC, a Delaware limited
liability company, on behalf of the companies. S/he is personally known to me or
has produced a                                          as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                  Signed, sealed and delivered in the presence of these
witnesses:            
 
                WITNESS:       TARRAGON LUGANO LLC, a Delaware
limited liability company
 
                                  Print Name:       By:   Tarragon Corporation,
a Nevada corporation, its sole member and manager
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this
                     day of                     , 2006 by
                                         , the
                                          of
                                        , a(n)
                                        , as [manager/managing member] of each
of TARRAGON LUGANO LLC, a Delaware limited liability company, on behalf of the
companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     LENDER:

                  Signed, sealed and delivered in the presence of these
witnesses:   BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation
 
               
Witness:
      By:        
 
               
 
          Name:    
Print Name:
          Title:    
 
               
Witness:
          [CORPORATE SEAL]
 
               
 
               
Print Name:
               

             
STATE OF
        )  
 
 
 
       
 
  )        SS:  
COUNTY OF
        )  
 
 
 
       

     The foregoing instrument was acknowledged before me this              day
of                                          , 2006 by                      as
                                         of BARCLAYS CAPITAL REAL ESTATE INC., a
Delaware corporation, on behalf of the corporation. S/he personally appeared
before me and is personally known to me or produced
                                         as identification and did not take an
oath.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LEGAL DESCRIPTION
PALM BEACH COUNTY, FLORIDA
“VIA LUGANO”
OWNER & MORTGAGOR: TARRAGON LUGANO LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
LEGAL DESCRIPTION
SEMINOLE COUNTY, FLORIDA:
“BALLANTRAE”
OWNER & MORTGAGOR: BALLANTRAE TARRAGON LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
LEGAL DESCRIPTION
LEE COUNTY, FLORIDA
“PROMENADA”
OWNER & MORTGAGOR: REFLECTION LAKES TARRAGON, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
LEGAL DESCRIPTION
LEE COUNTY, FLORIDA
“MONTERRA”
OWNER & MORTGAGOR: OMNI MONTERRA LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
LEGAL DESCRIPTION
HILLSBOROUGH COUNTY, FLORIDA
“QUARTER YBOR”
OWNER & MORTGAGOR: YBOR CITY TARRAGON, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-6
LEGAL DESCRIPTION
CHARLESTON COUNTY, SOUTH CAROLINA
“CARRINGTON”
OWNER & MORTGAGOR: MADISON AT PARK WEST TARRAGON, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT B
“ORIGINAL FLORIDA MORTGAGES”

              “Property Name” /   Florida   Mortgage   Original Loan / Borrower
Name   County   Recorded in   Date of Note(s)   “VIA LUGANO”
TARRAGON LUGANO LLC   Palm Beach   O.R. Book 19450
Page 1159   $60,000,000.00
October 14,
2005               “BALLANTRAE”
BALLANTRAE TARRAGON LLC   Seminole   O.R. Book 6168
Page 158   $41,300,000.00
March 17,
2006               “PROMENADA”
REFLECTION LAKES
TARRAGON, LLC   Lee   Official Records
Instrument No.
2006000064705   $51,200,000.00
February 8,
2006               “MONTERRA”
OMNI MONTERRA LLC   Lee   Instrument No.
2005000046114   $42,125,000.00
September 23,
2005               “QUARTER YBOR”
YBOR CITY TARRAGON, LLC   Hillsborough   O.R. Book 14894
Page 331   $56,950,000.00
April 13,
2005

Exhibit B - Original Florida Mortgages

 